Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claims 3, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dragon (NPL1: Zebra crossing spotter: Automatic population of spatial databases for increased safety of blind travelers) and further in view of Rodrigo (NPL 2: Deep Learning Based Large-Scale Automatic Satellite Crosswalk Classification). 
Regarding claim 1, Dragan discloses a computer-implemented method, comprising: receiving, with a computing system comprising one or more processors (Fig. 1: Satellite image data processing), image data associated with an image of a roadway including a crosswalk (Fig. 1: Image data of a roadway including a crosswalk); generating, with the computing system, a plurality of different characteristics of the image based on the image data, wherein the plurality of different characteristics include a segmentation of the one or more elements of the image (page. 7: algorithm 2- image segmentation & Para. 3.3: different characteristics with a segmentation. Page. 8 Line 15-20: image segmentation portion), and one or more angles of the one or more elements of the image with respect to a line in the roadway (Para. 3.3 page. 8: Image angles with roadway lines. Field view of the image with different angle); determining, with the computing system, a position of the crosswalk on the roadway based on the plurality of different characteristics (Para. 3.3: crosswalk position and direction determined. Z’-- position and direction of zebra crossings), wherein the position includes a first boundary and a second boundary of the crosswalk in the roadway (Page. 5 Line 20-34: Zebra crossing having plurality of boundary); and providing, with the computing system, map data associated with a map of the roadway, wherein the map data includes the position of the crosswalk on the roadway in the map (Fig. 1 & Fig. 6: GPS image with cross-work & Abstract: Map with zebra crosswalks in satellite images).
Dragan is silent regarding the plurality of different characteristics include a classification of one or more elements of the image.
In similar field of endeavor, Rodrigo discloses the plurality of different characteristics include a classification of one or more elements of the image (Abstract: Image of Zebra crossing classification. Col. 2 Para. 3: deep-learning-based models for crosswalk classification. Fig. 1: zebra crossing classification).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the satellite crosswalk classification system of Rodrigo’s disclosure with Zebra crossing spotter, as taught by Dragon. Doing so would have resulted in effectively identifying cross walk on the street and provide it on the navigation map for user convenience. 
Regarding claim 17, Claim 17 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 9, Claim 9 corresponds to claim 1 and is analyzed accordingly.




Claims 2, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dragon (NPL1: Zebra crossing spotter: Automatic population of spatial databases for increased safety of blind travelers), in view of Rodrigo (NPL 2: Deep Learning Based Large-Scale Automatic Satellite Crosswalk Classification) and further in view of  Kaneko (Pat No. 10509971). 
Regarding claim 2 & 10 & 18, Dragan is silent regarding determining the position of the crosswalk on the roadway based on the plurality of different characteristics further comprises: determining, based on the one or more angles and the image data, a first likelihood of the one or more elements being on the first boundary or the second boundary; determining, based on the one or more angles and the image data, a second likelihood of the one or more elements being between the first boundary and the second boundary; and determining, based on the first likelihood and the second likelihood, whether the position of the crosswalk on the roadway includes the one or more elements.
Kaneko discloses determining the position of the crosswalk on the roadway based on the plurality of different characteristics further comprises: determining, based on the one or more angles and the image data, a first likelihood of the one or more elements being on the first boundary or the second boundary (Col. 2 Line 23-50: Plurality of segmentation with boundary); determining, based on the one or more angles and the image data, a second likelihood of the one or more elements being between the first boundary and the second boundary; and determining, based on the first likelihood and the second likelihood, whether the position of the crosswalk on the roadway includes the one or more elements (Col. 2 Line 4-10 & Col. 6 Line  33-57: Element in the boundary and crosswalk having element).
At the time of filling, it would have been obvious to use image segmentation system to determine the area of the image for the vehicle operator to view.  
Regarding claim 5 & 13, Dragan is silent regarding the classification of the one or more elements of the image includes a distance map including a plurality of elements associated with at least one of the first boundary and the second boundary, the distance map including at least one distance to the at least one of the first boundary and the second boundary for at least one element of the plurality of elements within a threshold distance of the at least one of the first boundary and the second boundary.
Kaneko discloses the classification of the one or more elements of the image includes a distance map including a plurality of elements associated with at least one of the first boundary and the second boundary (Col. 2 Line 23-50: Plurality of segmentation with boundary); the distance map including at least one distance to the at least one of the first boundary and the second boundary for at least one element of the plurality of elements within a threshold distance of the at least one of the first boundary and the second boundary (Col. 2 Line 4-10 & Col. 6 Line  20-57: Element in the boundary and crosswalk having element & map including at least one distance).
At the time of filling, it would have been obvious to use lane mapping system to determine the lane distance in a vehicle driving mode. 
Regarding claim 6 & 14 & 20, Dragan is silent regarding the line includes at least a portion of a centerline of the roadway.
Kaneko discloses the line includes at least a portion of a centerline of the roadway (Fig. 3B: line having portion of a centerline of the roadway).
At the time of filling, it would have been obvious to use roadway center to determine the lane line preciously. 
Regarding claim 7 & 15, Dragan is silent regarding the one or more angles of the one or more elements comprise a dilated representation of a boundary angle including an x-value and an y-value with respect to the line.
Kaneko discloses the one or more angles of the one or more elements comprise a dilated representation of a boundary angle including an x-value and an y-value with respect to the line (Fig. 3a & Col. 7 Line 5-25: Angles of elements with boundary angle including an x-value and an y-value with the line).
At the time of filling, it would have been obvious to use roadway center to determine the lane line preciously. 
Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dragon (NPL1: Zebra crossing spotter: Automatic population of spatial databases for increased safety of blind travelers), in view of Rodrigo (NPL 2: Deep Learning Based Large-Scale Automatic Satellite Crosswalk Classification) and further in view of  Shenlong (NPL 3: HD Maps: fine grained road segmentation by parsing ground and aerial images). 
Regarding claim 4 & 12, Dragan is silent regarding the segmentation of the one or more elements of the image includes a segmentation image including a plurality of elements inside the first boundary and the second boundary and a plurality of elements outside the first boundary and second boundary.
Shenlong discloses the segmentation of the one or more elements of the image includes a segmentation image including a plurality of elements inside the first boundary and the second boundary and a plurality of elements outside the first boundary and second boundary (Fig. 1: segmentation image including a plurality of elements inside the first boundary and the second boundary and a plurality of elements outside the first boundary and second boundary-sidewalk boundary. Image element-image parameter) & (Page. 4 Aerial edges boundary & road segment).
At the time of filling, it would have been obvious to use image segmentation system to determine the area of the image for aerial view. 

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dragon (NPL1: Zebra crossing spotter: Automatic population of spatial databases for increased safety of blind travelers), in view of Rodrigo (NPL 2: Deep Learning Based Large-Scale Automatic Satellite Crosswalk Classification) and further in view of Vijay (NPL 4: Segnet: A deep convolutional Encoder-Decoder Architecture for image degmentation). 
Regarding claim 8, Dragan is silent regarding training, with the computing system, a convolutional neural network by modifying parameters to optimize a loss function of the convolutional neural network that depends on ground truth labels and one or more predictions of the plurality of different characteristics, wherein the loss function comprises a sum of a segmentation loss, an alignment loss, and a boundary loss; and processing, with the computing system, the image data associated with the image of the roadway including the crosswalk using the trained convolutional neural network, to generate a plurality of images associated with the plurality of different characteristics of the image
Vijay discloses training, with the computing system, a convolutional neural network by modifying parameters to optimize a loss function of the convolutional neural network that depends on ground truth labels and one or more predictions of the plurality of different characteristics, wherein the loss function comprises a sum of a segmentation loss, an alignment loss, and a boundary loss (Page. 6: convolutional neural network that depends on ground truth labels & Loss function having a segmentation loss, an alignment loss, and a boundary loss & Page. 4 & Page. 8: Road scene segmentation); and processing, with the computing system, the image data associated with the image of the roadway including the crosswalk using the trained convolutional neural network, to generate a plurality of images associated with the plurality of different characteristics of the image (Page. 9: Image data of the roadway with crosswalk using the trained convolutional neural network to generate a plurality of images characteristics) & (Abstract).
At the time of filling, it would have been obvious to use image segmentation system to determine the lane mapping in street view system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648